Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This action is in response to the communication mailed on 2/4/2021 and applicant has submitted an amendment, filed on 5/4/2021.


Response to Arguments
Applicant's arguments with respect to claims 1-20 filed on DATE #### have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-7, 11, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20190379469 (hereinafter referred to as Lu) in view of US Patent Application Publication 20190069205 (hereinafter referred to as Lee).
Consider claim 1, 11, Lu discloses a method for handling cell selection in a multiple radio access technology (RAT) - dual connectivity (DC)(MR-DC) system (see at least ¶ [0022], Fig. 1, “…cell site 104 supports both 4G and 5G communications, and therefore has both 4G and 5G cellular access points. The 4G access point is implemented as an LTE base station 106, also referred to as an eNodeB, a master eNodeB, or a master base station. The 5G access point is implemented as an NR base station 108, also referred to as a gNodeB, a secondary gNodeB, or a secondary base station…” and further see at least ¶ [0023], “…the communication device 110 supports both 4G /LTE and 5G/NR networks and communications…”, and see at least ¶ [0025], “…the communication device 110 may support Dual Connectivity communications, in which a single communication session might simultaneously use both a 4G connection and a 5G connection…”),, comprising: 
scanning, by a user equipment (UE), at least one frequency (see at least ¶ [0016],  “…the device scans one or more 5G frequencies to search for a 5G broadcast signal, and 
obtaining, by the UE, at least one message (see at least ¶ [0026], “…it receives an LTE Radio Resource Control (RRC) signal 112 from the LTE base station 106. The RRC signal 112 may be broadcast for reception by multiple communication devices, and may contain information regarding capabilities and characteristics of the LTE base station 106. For example, RRC messaging may include information needed by a communication device to establish bi-directional communications with the LTE base station 106…”);
determining, by the UE, weather a first cell corresponding to one of the scanned at least frequency support the MR-DC based on the obtained at least one message (see at least ¶ [0025], “…the communication device 110 may operate using what is referred to as a Non-Standalone Architecture (NSA), using 5G radio technologies to augment 4G communication capabilities. When using NSA, the communication device 110 uses both an LTE carrier and an NR carrier for downlink data reception and uplink transmissions…” and see at least ¶ [0033], “…a network availability indicator is included in one of the SIBs 114 that is broadcast periodically by the LTE base station 106. The network availability indicator indicates whether the LTE base station 106 is in a geographic area within which 5G services are available. More specifically, the LTE base station includes the network availability indicator when the LTE base station is associated with a 5G base station and configured to support NSA Dual Connectivity in conjunction with the 5G base station…” and see at least ¶ [0042], “…the action 210 may comprise receiving, from the LTE base station, an identification of one or more frequencies used by the associated NR base station. For example, the action may comprise receiving RRC 
camping, by the UE, to the first cell in response to determining that the first cell support the MR-DC (see at least ¶ [0040], “…the action 204 may comprise camping on or attaching to the LTE base station, based on information received in the MIB and Ms. As the communication device is moved about, it may camp on different LTE base stations of other network cells, after obtaining MIBs and Ms from those LTE base stations …”).
Lu disclose all the subject matters of the claimed invention concept. However, Lu does not particularly disclose camping, by the UE, to the cell support the MR-DC.   In an analogous field of endeavor, attention is directed to Lee, which teaches camping, by the UE, to the cell support the MR-DC. (see Lee, at least ¶ [0066], “…the UE may determine the networks (e.g., LTE network and/or 5G NR network) in coverage area that the UE may communicate with one or more candidate cells in the networks…” and at least ¶ [0091], “…the system information is received in an SIB from an LTE candidate cell and may include at least an indication indicating the existence of at least the NR candidate cell and support of dual connectivity…” and further also see claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Lu disclosed invention, and have camping, by the UE, to the cell support the MR-DC., as taught by Lee,  thereby, to provide wireless communication systems may employ multiple-access technologies capable of supporting communication with multiple users by sharing available system resources, as discussed by Lee, (see ¶ [0003]). 

Lu teaches further comprising storing, by the UE, at least one of MR-DC support information and 5th generation core (5GC) network connectivity support information corresponding to each of the scanned at least one frequency (see at least ¶ [0016], “…the device scans one or more 5G frequencies to search for a 5G broadcast signal, and measures the signal strength of any broadcast signals that it finds in these frequencies …”).
Consider claims 5, 15, (depends on at least claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lu teaches identifying, by the UE, the at least one message comprises a system block 1 (SIB1) message and determining, by the UE, whether the first cell supports the MR-DC comprises determining, by the UE, whether the first cell supports 5th generation core (5GC) network connectivity based on an information element (IE) in the message, and wherein frequency information related to the first cell, the public land mobile network (PLMN) information related to the first cell, and 5GC network connectivity support information of the first cell are stored in the UE (see at least ¶ [0017],  “…this information may be included in an LTE SIB, as a parameter that is referred to herein as a 5G availability indicator or as an NSA availability indicator…” and see at least ¶ [0053], “…the action 206 may comprise determining whether the 5G availability indicator is set to a positive, "TRUE", or "ON" value. If the 5G availability indicator is not set to a 
Consider claims 6, 16, (depends on at least claims 1, 11), Lu in view of Lee discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lu teaches the at least one message comprises a system block 2 (SIB2) message and determining identifying, by the UE, whether, the first cell supports the MR-DC comprises identifying, by the UE, a type of the MR-DC based on an MR-DC availability indication included the message, and wherein the type of the MR DC comprises one of a next generation (NG) radio access network (RAN) evolved-universal terrestrial radio access (E-UTRA) new radio (NR) - dual connectivity (DC)(NGEN-DC) and an E-UTRA new radio (NR) - DC (EN-DC) (see at least ¶ [0018], “…the device may be preconfigured with stored information indicating the possible frequencies of NR transmissions by either the communications provider or by NR base stations in specific locations…” and see at least ¶ [0041], “…An action 206 comprises determining whether broadcast information from the LTE base station indicates that 5G services are available to the communication device and/or that 5G services are generally available in the geographic area within which the communication device is located. In some embodiments, the action 206 may comprise evaluating SIB2 to determine whether the 5G availability indicator "upperLayerIndication" is set to a positive, "TRUE", or "ON" value…”).
Consider claim 7, (depends on at least claim 1), Lu in view of Lee discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
.

Allowable Subject Matter
Claims 2, 4, 8-10, 12, 14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264.  The examiner can normally be reached on Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUONG A NGO/Primary Examiner, Art Unit 2645